                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION


ANDREW DOMINQUE ROBINSON                                             PLAINTIFF
ADC #652013

v.                           No: 5:18-cv-00278 JM-PSH


SCOTT TAYLOR, et al.                                              DEFENDANTS


                                       ORDER

      The Court has reviewed the Findings and Partial Recommendation submitted

by United States Magistrate Judge Patricia S. Harris. No objections have been filed.

After careful consideration, the Court concludes that the Findings and Partial

Recommendation should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects.

      IT IS THEREFORE ORDERED that the Defendants’ motion (Doc. No. 25)

is DENIED.

      DATED this 27th day of January, 2020.


                                            ________________________________
                                            UNITED STATES DISTRICT JUDGE
